EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands, except share amounts) (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Net income $ (2,768 ) $ 1,449 Weighted average common shares outstanding for computation of basic EPS 12,625,968 12,651,676 Dilutive common-equivalent shares 337 Weighted average common shares for computation of diluted EPS 12,625,968 12,652,013 Earnings per common share: Basic $ (0.22 ) $ 0.11 Diluted $ (0.22 ) $ 0.11 Six Months Ended March 31, 2010 March 31, 2009 Net income $ (1,654 ) $ 2,424 Weighted average common shares outstanding for computation of basic EPS 12,619,455 12,668,741 Dilutive common-equivalent shares 5,074 Weighted average common shares for computation of diluted EPS 12,619,455 12,673,815 Earnings per common share: Basic $ (0.13 ) $ 0.19 Diluted $ (0.13 ) $ 0.19
